Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/22 has been entered.
 
Response to Arguments
	Applicants amendments, filed on 10/6/22, have been fully considered but do not place the application in condition for allowance.  Applicants have amended independent claim 1 such that variables Y1 to Y6 are equal to nitrogen.  This amendment overcomes the previously relied upon prior art rejections to Ono et al. (JP 2013-149817), Miura et al. (JP 2013-247174), and Inoue et al. (WO 2013/061850).  Specifically, none of these references teach or fairly suggest metal complexes which satisfy Formula 1 where all variables Y1 to Y6 are equal to nitrogen.  Three of these variables are required to be carbon atoms in all of the complexes taught in these references.  The previously relied upon 112(b) rejection has been withdrawn due to Applicants amendments.  A new 112(d) rejection appears below which is the result of Applicants amendments.  Last, further search has led to a new prior art rejection, which is described below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14, 19, and 20 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 7 requires that all variables Y1 to Y6 be equal to N.  Claim 14, which is directly dependent on claim 7, recites that variables Y1, Y3, and Y5 are each independently C or N, which does not further limit claim 7.  Claim 19, which is directly dependent on claim 7, recites that variables Y1 to Y6 are each independently C or N, which does not further limit claim 7.  Claim 20, which is directly dependent on claim 7, includes compound 4, which has three nitrogen atoms in variables Y1 to Y6, which does not further limit claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (TW-200850043).  A machine translation of this document is included with this Office action. 
	Claims 1 and 2: Watanabe et al. teaches organic light emitting devices which comprise an emission layer sandwiched between a first electrode and a second electrode (anode and cathode).  The emission layer is comprised of a phosphorescent iridium complex having a hexadentate ligand.  One such family of complexes has the formula 
    PNG
    media_image1.png
    224
    270
    media_image1.png
    Greyscale
(page 42).  Pages 43-45 teach various specific compounds which identify each of the groups bonded at positions 3-6 of the ligated phenyl rings.  Many of the compounds recited on pages 43-45 satisfy all of the structural limitations of Formula 1.  For example, the first entry on page 43 has positions 3, 5, and 6 equal to hydrogen and position 4 equal to a cyano group.  As applied to Formula 1 of claim 1, variable M1 is equal to Ir, variables T1-T6 are equal to single bonds and M1 is directly bonded to, or coordinated with, each of variables Y1-Y6.  Variables Y1 to Y6 are equal to N, rings A1, A3, and A5 are equal to a C3 heterocyclic group, variables a2, a4, and a6 are equal to 0, variables a1, a3, and a5 are equal to 1, variables L1, L3, and L5 are equal to single bonds, variables b20, b40, and b60 are equal to 4, three of variables R20, R40, and R60 in each of the A2, A4, and A6 rings are equal to hydrogen, and the other of variables R20, R40, and R60 is equal to a cyano group, b10, b30, and b50 are equal to 2, with all variables R10, R30, and R50 being equal to hydrogen, and the moiety which is bonded to Formula 1 via the X1-X3 groups is a group satisfying Formula 2B of claim 1 with variables Y40 equal to N, variables a10, a20, and a30 equal to 2, variables L10, L20, and L30 equal to -C(R4)(R5)- with variables R4 and R5 equal to H. 
While Watanabe et al. is silent regarding Applicants claimed physical property limitations recited in claim 1, it would be expected that the compound above (as well as many of the other explicitly taught compounds) would satisfy the condition that E3MC > E3MLCT as required by claim 1 given the teachings of Applicants specification.  Specifically, paragraphs 0143-0146 of Applicants specification teaches that when A1, A3, and A5 are linked via a clipping linker represented by Formula 2A or 2B, the ligand has a three-dimensional hemi-cage structure which may enhance the stability and durability of the complex even in the excited state.  The clipping linker bonded to the carbocyclic or heterocyclic group allows for the possibility that a triplet exciton transition to the non-luminescent 3MC state is prevented.  This prevention may enhance the lifespan and efficiency of the organic light-emitting device.  Applicants specification further teaches that the 3MLCT → 3MC transition is reduced in compounds represented by Formula 1, resulting in increased efficiency and lifespan of the organic light emitting device (paragraph 0145).  From these teachings, it would therefore be expected that the compound shown above, which shares the critical limitations with Applicants claimed compounds of Formula 1, would satisfy the physical property limitations of claim 1 as well as claim 2.
Claim 3: The iridium complexes taught by Watanabe et al. are employed as phosphorescent dopants in an emission layer of an organic light-emitting device (device example 1-16), thereby satisfying claim 3.
Claim 4: The invention of Watanabe et al. is directed to the employment of novel transition metal complexes which are employed as an emission layer of an organic electroluminescent device which emits blue light (see page 3, description section of Watanabe et al.).  It would therefore be expected that the blue emitters taught by Watanabe et al., which includes the compound described above, would have a maximum emission wavelength within the about 440 nm to about 490 nm range as required by claim 4.
Claim 6: Example 6 of Watanabe et al. is a representative device example which employs an iridium complex as taught therein.  The device is comprised of the following layer sequence: substrate/anode/hole injection layer/hole transport layer/light-emitting layer/hole blocking (hole stop) layer/electron transport layer/electron injection layer/cathode (see page 19 of the  translation)
Claims 7 and 8: The rejection of claims 1 and 2 are wholly incorporated to reject claim 7.  All limitations recited in claims 7 and 8 are described above in claims 1 and 2 and apply to claims 7 and 8 with equal force.
Claim 9: The rejection of claim 1 above as it pertains to the compound recited above is wholly incorporated in the rejection of claim 9.
Claim 10: Variable M1 in the complexes taught by Watanabe et al. is Ir, thereby satisfying claim 10.
Claim 11: In the complex described above, variables A1, A3, and A5 are each a 5-membered heterocyclic group, and variables A2, A4, and A6 are each a 6-membered carbocyclic group, thereby satisfying claim 11.
Claim 12: Variables A2, A4, and A6 are each a group satisfying formula 2-1 of claim 12 with two variables X21 through X23 equal to CH and one of variables X21 through X23 equal to C-*.  Variables A1, A3, and A5 are each a group satisfying formula 2-22 with X27 and X28 equal to N, and X29 equal to C-*
Claim 13: In the complex taught above, variables L1, L3, and L5 are equal to a single bond, a1, a3, and a5 are equal to 1, and a2, a4, and a6 are equal to 0, thereby satisfying claim 13.
Claim 14: All variables Y1-Y6 in the complex taught above are equal to N, thereby satisfying claim 14.
Claim 15: In the complex taught above, each of variables T1-T6 is equal to a single bond, thereby satisfying claim 15.
Claim 16: Claim 16 serves to further limit an optional embodiment of claim 7 where the clipping linker is Formula 2A.  As such, the complexes taught by Watanabe et al. may be relied upon to reject claim 16, despite not explicitly teach such a linker.
Claim 17: In the complex taught above, variables L10, L20, and L30 are equal to -C(R4)(R5)- and a10, a20, and a30 are equal to 2, thereby satisfying claim 17.
Claim 19: Prior to ligation with iridium, the ligand taught by Watanabe et al. described above et al. satisfies Formula 1-1 of claim 1 with all variables in Formula 1-1 being described in the rejection of claim 1 and 7, as described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (TW 200850043), as applied to claim 7 above.
While Watanabe et al. does not exemplify a compound which satisfies the structural limitations of claim 18, it would have been obvious to one having ordinary skill in the art to have prepared such a compound given the overall teachings of Watanabe et al.  Specifically, claim 18 requires that variable R10 cannot be equal to hydrogen and is selected from the groups recited therein.  While the exemplified complexes taught by Watanabe et al. have all R10 groups equal to hydrogen, the complexes taught by Watanabe et al. are not limited to such embodiments.  Specifically, in paragraph 0049 of Watanabe et al., the N-heterocyclic carbene groups may have one of the three formula shown.  The formula on the right teaches that the N-heterocyclic carbene may have two methyl groups attached on the carbene ring.  Based on this teaching, it would have been obvious to have prepared compounds which are analogous to those explicitly taught by Watanabe et al. with the exception that the carbene ring comprises any of the three structures taught in paragraph 0049, including the structure on the right.  Such a compound would satisfy the limitations of variable R10, as well as all of the other structural limitations recited therein.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766